UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2205



LARRY O. EASTER,

                                              Plaintiff - Appellant,


          versus


US DEPARTMENT OF HEALTH AND HUMAN SERVICES;

                                              Defendant - Appellee,


COMMONWEALTH OF VIRGINIA; VIRGINIA DEPARTMENT
OF   CORRECTIONS;   VIRGINIA   PAROLE   BOARD;
VIRGINIA    STATE   CORPORATION    COMMISSION;
VIRGINIA STATE BAR; VA COMMONWEALTH’S ATTORNEY
OFFICE; UNITED STATES DEPARTMENT OF JUSTICE;
UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF VIRGINIA; UNITED STATES COURT OF
APPEALS FOR THE FOURTH CIRCUIT; UNITED STATES
DEPARTMENT OF THE INTERIOR; NEWPORT NEWS
COMMONWEALTH'S ATTORNEY OFFICE; NEWPORT NEWS
CIRCUIT COURT; CITY OF NEWPORT NEWS POLICE
DEPARTMENT; CITY OF NEWPORT NEWS, VIRGINIA; VA
BEACH CIRCUIT COURT; WILLIAMSBURG CIRCUIT
COURT; COLONIAL SERVICES CORPORATION; YORK
CIRCUIT COURT; YORK COMMONWEALTH'S ATTORNEY
OFFICE; VIRGINIA PENINSULA REGIONAL JAIL; THE
COLONIAL WILLIAMSBURG FOUNDATION; GOVERNMENT
EMPLOYEES INSURANCE COMPANY; LOUIS J. RICHMAN;
KIM M. IMBROGNO; WILLIAM S. NEWSOME,

                                           Defendants - Appellees,


          and

JOHN W. APPLEFORD,

                                                          Defendant.
Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:05-cv-00162-HCM)


Submitted: March 22, 2007                     Decided: March 27, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry O. Easter, Appellant Pro Se. George Maralan Kelley, III,
Assistant United States Attorney, Norfolk, Virginia; Mikie F.
Melis, Richard Carson Vorhis, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia; Samuel Lawrence Dumville, NORRIS &
ST. CLAIR, PC, Virginia Beach, Virginia; Allen Link Jackson, Deputy
City Attorney, Newport News, Virginia; Robert Allen Small, DAVID,
KAMP & FRANK, Newport News, Virginia; James Phillip Naughton, James
Richard Theuer, HUNTON & WILLIAMS, Norfolk, Virginia; Benjamin
Parrott Lynch, Jr., Suffolk, Virginia; Richard Y. Atlee, HALL, FOX
& ATLEE, PC, Hampton, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Larry O. Easter appeals the district court’s orders

dismissing his civil action and motion to reconsider.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.*    Easter v.

Virginia, No. 4:05-cv-00162-HCM (E.D. Va. Sept 5, 2006; Oct. 18,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




     *
      Although this court has been named as a defendant-appellee in
this action, we exercise our discretion to decide the appeal
pursuant to the Rule of Necessity. United States v. Will, 449 U.S.
200, 211-17 (1980).

                               - 3 -